Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 2/26/2021.
Claims 1-20 are presented for examination.  

Drawings
The drawings received on 2/26/2021 are accepted.

Specification
The specification filed on 2/26/2021 has been accepted.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.


	Step 1
	Claims 1 and 12 are drawn to a method, Claim 17 is drawn to a system. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim 1 substantially recites the limitations: 
producing a feature from an item image captured of an item during a transaction at a transaction terminal; 
weighting the feature based on transaction history data for an entered item code received from the transaction terminal for the item or for available item codes that are available to the transaction terminal; and 
providing a list of candidate item codes based on the feature vector and the weighting or providing a verification for the item based on the entered item code, the feature vector, and the weighting.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claims recite a judicial exception (i.e., an abstract idea). The identified limitations above recite a series of steps for obtaining and comparing data. These steps include concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. The steps include concepts performed by weighting and comparing of data which are considered Mathematical Concepts. 
That is, other than reciting “processor and storage medium”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations “producing…weighting..providing..receiving”, in this context allows a first person to perform all of this steps, to receive information from another person and human reviewers to compare processed data, which encompasses Certain Methods Of Organizing Human Activity. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-20, the additional elements recited in the claims beyond the judicial exception appear to be: processors, storage media.
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Therefore, regarding claims 1-20, the abstract idea is not integrated into a practical application and thus claims 1-20 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (e.g., processor) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [17, 62].
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-20 do not add “significantly more” to the eligibility of claims 1 and 11, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaru et al. (U.S. Patent Publication No. 20190318417, and further in view of Sato et. al. (U.S. Patent No. 9,811,816)

Regarding claims 1 and 17, Gumaru teaches a method, comprising: producing a feature from an item image captured of an item during a transaction at a transaction terminal; weighting the feature based on transaction history data for an entered item code received from the transaction terminal for the item or for available item codes that are available to the transaction terminal; and providing a list of candidate item codes based on the feature vector and the weighting or providing a verification for the item based on the entered item code, the feature vector, and the weighting, (identifying one or more item profiles can be based on applying an artificial intelligence model trained upon a set of images of different types of items and labeled with one or more item identifiers and/or item profiles, such as where the corresponding item profile model can compare features of the training dataset of images to features of images collected for an item of interest (e.g., an item placed into a smart shopping apparatus), in identifying one or more item profiles corresponding to the item of interest (e.g., a single item profile corresponding to the item of interest; a ranked list of potential item profiles, with associated confidence levels indicating confidence that the item profile correctly corresponds to the item, [40-42, 51, 58]).
Gumaru does not explicitly disclose producing a feature vector from an item and weighting feature vector. However, Sato teaches feature vectors, Fig. 6-7.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of Gumaru, to include the above limitations, as taught by Sato, in order to provide an appropriate orientation of the commodity presented toward a camera for an accurate identification of the items, (Sato, Col.2 ln 34-40).

Regarding claim 2, Gumaru teaches producing further includes receiving a pick list request from the transaction terminal and obtaining the item image, (through analyzing a set of images to detect movement of the item from outside the smart shopping apparatus to inside an item compartment of the smart shopping apparatus; etc.), as well as for identifying a corresponding item profile (e.g., using an image that captured an item identifier of the item, such as a barcode, [51]).

Regarding claim 3, Gumaru teaches producing further includes receiving a verification request from the transaction terminal for the entered item code and obtaining the item image, (verifying a purchase transaction (e.g., verifying that items described in a purchase transaction match the items in the smart shopping apparatus and/or collected by the user, [91].

Regarding claim 4, Gumaru teaches producing further includes providing the item image to a trained Convolutional Neural Network (CNN) model and receiving as output the feature vector for the item image, (convolutional neural network model, [58]).

Regarding claim 5, Gumaru teaches weighting further includes obtaining from the transaction history data sales data associated with the entered item code when a verification request was received from the transaction terminal or obtaining from the transaction history data the sales data associated with the available item codes when a pick list request was received from the transaction terminal, [87].

Regarding claim 6, Gumaru teaches obtaining further includes providing the feature vector and the sales data as input to a trained Bayesian Docket No. 21-001820inference engine associated with the entered item code when the verification request was received and receiving a probability that the item image is or is not associated with the entered item code as output from the trained Bayesian inference engine, (Bayesian, [57]).

Regarding claim 7, Gumaru teaches obtaining further includes providing the feature vector and corresponding sales data as input to trained Bayesian inference engines when the picklist request was received, each trained Bayesian inference engine associated with a particular one of the available item codes and receiving probabilities as outputs from the trained Bayesian inference engine, (Bayesian, [57]).

Regarding claim 8, Gumaru teaches providing the feature vector and the corresponding sales data further includes determining a pick list of potential item codes for the item image based on the probabilities associated with each of the available item codes, [29, 33, 56).

Regarding claim 9, Gumaru teaches providing the list of candidate item codes as the pick list to the transaction terminal, (a ranked list of potential item profiles, with associated confidence levels indicating confidence that the item profile correctly corresponds to the item, [40-42, 51, 58]).

Regarding claim 10, Gumaru teaches providing the verification further includes providing an alert with the verification to the transaction terminal when a probability associated with the item image falls below a threshold indicating that the entered item code is not associated with item image, [31, 35-36].

Regarding claims 11 and 15, Gumaru teaches processing the method as a real-time cloud-based produce item pick list generator for the item image and as a real-time cloud-based produce item verifier for the item image and the entered item code, (real-time, [31, 35]).

Regarding claim 12, Gumaru teaches receiving an item image for an item during a transaction at a transaction terminal; producing a feature vector using a trained Convolutional Neural Network model that is trained to produce feature vectors for produce items based on provided item images; determining whether the item image is associated with a pick list request or an item verification request; when the item image is associated with the pick list request: obtaining sales data for available produce items available from the transaction terminal; providing the feature vector to a plurality of trained Bayesian Inference Engines (BIE), each BIE associated with a unique one of the available produce items; providing the sales data corresponding to each available produce item to each BIE associated with that available produce item; receiving as output from each of the BIE a probability that the item image matches the corresponding available produce item; assembling a pick list from the available produce items using the probabilities; and providing the pick list to the transaction terminal; when the item image is associated with the item verification request: obtaining a particular produce item's sales data that corresponds to an entered item code that accompanied the item verification request; providing the feature vector and the particular produce item's sales data to a particular BIE that corresponds to the entered item code; Docket No. 21-001822receiving as output from the particular BIE a verification probability indicating a confidence that the item image is or is not associated with the entered item code; and providing a verification indication to the transaction terminal based on the verification probability, (identifying one or more item profiles can be based on applying an artificial intelligence model trained upon a set of images of different types of items and labeled with one or more item identifiers and/or item profiles, such as where the corresponding item profile model can compare features of the training dataset of images to features of images collected for an item of interest (e.g., an item placed into a smart shopping apparatus), in identifying one or more item profiles corresponding to the item of interest (e.g., a single item profile corresponding to the item of interest; a ranked list of potential item profiles, with associated confidence levels indicating confidence that the item profile correctly corresponds to the item, [40-42, 51, 58], Bayesian, [57], (verifying a purchase transaction (e.g., verifying that items described in a purchase transaction match the items in the smart shopping apparatus and/or collected by the user, [91], convolutional neural network model, [58]).


Regarding claim 13, Gumaru teaches processing the method to produce the pick list based on receiving the pick list request with the item image and receiving the item verification request with the entered item code from the transaction terminal when an operator of the transaction terminal provides the entered item code and the entered item code does not match any of the pick list item codes provided in the pick list, [59].

Regarding claim 14, Gumaru teaches initiating, after receiving the item verification request, processing at the providing of the feature vector and the particular produce item's sales data to a particular BIE that corresponds to the entered item code, Bayesian, [57].

Regarding claim 16, Gumaru teaches processing the method as a local-based produce pick list generator and produce item verifier service available to the transaction terminal from a local server of the transaction terminal, [98].

Regarding claim 18, Gumaru teaches transaction terminal is a Self- Service Terminal (SST) or a Point-Of-Sale (POS) terminal, [80].

Regarding claim 19, Gumaru teaches the operations corresponding to the generating further includes generating a single probability using the sales data that corresponds to the entered produce item code and the feature vector when the item image is associated with a produce verification request received from the transaction terminal, [29, 54].
Regarding claim 20, Gumaru teaches the operating corresponding to the generating further includes generating a plurality of probabilities using the sales data that corresponds to each of the available produce item codes and Docket No. 21-001824the feature vector when the item image is associated with a pick list generation request received from the transaction terminal, [59].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627